—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered January 8, 1998, convicting him of burglary in the second degree, criminal possession of stolen property in the third degree, criminal mischief in the third degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rotker, J.), of that branch of the *491defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court’s determination that the police had probable cause to arrest him for criminal trespass is supported by the record (see, Matter of Bobby J., 249 AD2d 305; People v Babarcich, 166 AD2d 655; People v Smith, 139 AD2d 783; Matter of Troy F., 138 AD2d 707). Thus, the hearing court properly denied suppression of the physical evidence recovered after his arrest.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.15 [5]) or without merit. Joy, J. P., Friedmann, Schmidt and Smith, JJ., concur.